Exhibit 10.1

AMENDMENT 2008-1

TO THE

NONQUALIFIED SAVINGS AND

DEFERRED COMPENSATION PLAN FOR

EMPLOYEES OF

AMERICAN WATER WORKS COMPANY, INC.

AND ITS DESIGNATED SUBSIDIARIES

Pursuant to the authority reserved to the American Water Works Company, Inc.
Board of Directors (the “Board”) under Section 8.01 of the Nonqualified Savings
and Deferred Compensation Plan for Employees of American Water Works Company,
Inc. and Its Designated Subsidiaries (the “Plan”), the Board hereby amends the
Plan, effective as of August 1, 2008, as follows:

1.      The third sentence of the full paragraph under Article I of the Plan is
hereby amended in its entirety to read as follows:

 

     “Certain Group I Employees shall also be eligible for certain Special
Contribution(s) under the Plan.”

2.      The sixth sentence of the full paragraph under Article I of the Plan is
hereby amended in its entirety to read as follows:

 

     “Certain Group III Employees shall also be eligible for certain Special
Contribution(s) under the Plan.”

3.      Section 2.53 of the Plan is hereunder amended in its entirety to read as
follows:

 

     “Section 2.53 “Special Contribution” means the amount credited to the Plan
for a Group I Employee and Group III Employee by AWW pursuant to Sections
4.01(d) and 4.03(c), respectively. The Group I Employees and Group III Employees
who shall be eligible to receive the Special Contribution shall only be those
who are designated as eligible to receive such pursuant to Sections 4.01(d) and
4.03(c), respectively, and the corresponding Exhibits.”

4.      Section 4.01(d) of the Plan is hereby amended in its entirety to read as
follows:

 

     “(d) Special Contributions.

(i) As soon as administratively practicable following the Effective Date, AWW
shall make a Special Contribution to the Special Contribution Account of each
Group I Employee who is designated to receive the Special Contribution on the
attached Exhibit E; provided, however, that each such specifically designated
Group I Employee must be employed by the Employer on the Effective Date and
qualify as a Group I Employee on such date. The Special Contribution pursuant to
this clause (i) for each Group I Employee shall be equivalent in value to the
amount set forth for such Group I Employee on the attached Exhibit E. Any Group
I Employee who is not listed on the attached Exhibit E shall not be eligible to
receive the Special Contribution pursuant to this clause (i). The Special
Contribution provided for in this clause (i) shall be a one-time contribution.



--------------------------------------------------------------------------------

(ii) As soon as administratively practicable on or after August 1, 2008, AWW
shall make a Special Contribution to the Special Contribution Account of each
Group I Employee who is designated to receive the Special Contribution on the
attached Exhibit F; provided, however, that each such specifically designated
Group I Employee must be employed by the Employer on August 1, 2008 and qualify
as a Group I Employee on such date. The Special Contribution pursuant to this
clause (ii) for each such Group I Employee shall be equivalent in value to the
amount set forth for such Group I Employee on the attached Exhibit F. Any Group
I Employee who is not listed on the attached Exhibit F shall not be eligible to
receive the Special Contribution pursuant to this clause (ii). The Special
Contribution provided for in this clause (ii) shall be a one-time contribution.”

5.      Section 4.03(c) of the Plan is hereby amended in its entirety to read as
follows:

 

     “(c) Special Contributions.

(i) As soon as administratively practicable following the Effective Date, AWW
shall make a Special Contribution to the Special Contribution Account of each
Group III Employee who is designated to receive the Special Contribution on the
attached Exhibit E; provided, however, that each such specifically designated
Group III Employee must be employed by the Employer on the Effective Date and
qualify as a Group III Employee on such date. The Special Contribution pursuant
to this clause (i) for each such Group III Employee shall be equivalent in value
to the amount set forth for such Group III Employee on the attached Exhibit E.
Any Group III Employee who is not listed on the attached Exhibit E shall not be
eligible to receive the Special Contribution pursuant to this clause (i). The
Special Contribution provided for in this clause (i) shall be a one-time
contribution.

(ii) As soon as administratively practicable on or after August 1, 2008, AWW
shall make a Special Contribution to the Special Contribution Account of each
Group III Employee who is designated to receive the Special Contribution on the
attached Exhibit F; provided, however, that each such specifically designated
Group III Employee must be employed by the Employer on August 1, 2008 and
qualify as a Group III Employee on such date. The Special Contribution pursuant
to this clause (ii) for each such Group III Employee shall be equivalent in
value to the amount set forth for such Group III Employee on the attached
Exhibit F. Any Group III Employee who is not listed on the attached Exhibit F
shall not be eligible to receive the Special Contribution pursuant to this
clause (ii). The Special Contribution provided for in this clause (ii) shall be
a one-time contribution.”

 

2



--------------------------------------------------------------------------------

6.      The introductory paragraph of Exhibit E to the Plan is hereby amended in
its entirety to read as follows:

“The following sets forth the Group I Employees and Group III Employees who
shall be eligible to receive the one-time Special Contribution as set forth in
Sections 4.01(d)(i) and 4.03(c)(i), respectively, and the amount of the Special
Contribution that each such Group I Employee and Group III Employee shall be
eligible to receive pursuant to such Sections, respectively:”

7.      A new Exhibit F shall be added to the Plan to read as follows:

“EXHIBIT F

SPECIAL CONTRIBUTION

The following sets forth the Group I Employees and Group III Employees who shall
be eligible to receive the one-time Special Contribution as set forth in
Sections 4.01(d)(ii) and 4.03(c)(ii), respectively, and the amount of the
Special Contribution that each such Group I Employee and Group III Employee
shall be eligible to receive pursuant to such Sections, respectively:

 

Employee Name   Type of Employee   Amount of Special Contribution

Correll, Donald L.

  Group I   $16,480

Wolf, Ellen C.

  Group I   $13,356

Monica, Laura

  Group I   $4,085

Settelen, John

  Group I   $69

Twadelle, Andrew

  Group I   $1,000

Young, John S.

  Group III   $4,594

Gloriod, Terry L.

  Group III   $2,100

Lynch, Walter

  Group III   $2,200

Bigelow, John R.

  Group III   $990

Townsley, Paul G.

  Group III   $1,271

Patrick, George W.

  Group III   $1,126

8.      In all respects not modified by this Amendment 2008-1, the Plan is
hereby ratified and confirmed.

* * * * * *

IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment 2008-1 to
the Plan set forth herein, the Board has caused this instrument to be executed
this 25th day of July, 2008.

 

American Water Works Company, Inc. Board of Directors     /s/ George W. Patrick
By:   George W. Patrick   Senior Vice President, General Counsel and Secretary

 

3